 

Exhibit 10.22

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

ELDORADO RESORTS, INC.

2015 Equity Incentive Plan

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), is made as of the
[●] day of [●], 2017 (the “Grant Date”) between Eldorado Resorts, Inc., a Nevada
corporation (the “Company”), and [_________] (the “Participant”), and is made
pursuant to the terms of the Company’s 2015 Equity Incentive Plan (the
“Plan”).  Capitalized terms used herein but not defined shall have the meanings
set forth in the Plan.

Section 1.Restricted Stock Units. The Company hereby issues to the Participant,
as of the Date of Grant, [ # ] restricted stock units (the “RSUs”), subject to
such vesting, transfer and other restrictions and conditions as set forth in
this Agreement (the “Award”).  Each RSU represents the value equal to the Fair
Market Value of one Share, subject to the terms and conditions set forth in this
Agreement and the Plan.

Section 2.Vesting Requirements.

(a)Generally. Except as otherwise provided herein, the RSUs shall vest and
become non-forfeitable on the third anniversary of the Grant Date (the “Vesting
Date”), subject to the Participant’s continuous service or employment with the
Company and its Affiliates (“Service”) from the Grant Date through the Vesting
Date.  

(b)Change in Control.  Notwithstanding Section 2(a) hereof and Section 13 of the
Plan, upon the occurrence of a Change in Control, 100% of any then unvested RSUs
granted hereunder shall immediately become fully vested and non-forfeitable,
provided that the Participant remains in continuous Service from the Grant Date
through the occurrence of the Change in Control.  

(c)Termination of Service without Cause, for Good Reason, or due to Death or
Disability. Notwithstanding Section 2(a) hereof, in the event of the
Participant’s termination of Service prior to the Vesting Date by the Company
and its Affiliates without Cause, by the Participant for Good Reason, or due to
the Participant’s death or Disability, 100% of any then unvested RSUs shall
immediately become fully vested and non-forfeitable on the date of such
termination (“Termination Date”).

(d)Other Terminations of Service.  Upon the occurrence of a termination of the
Participant’s Service for any reason other than as contemplated by Section 2(c)
hereof, all outstanding and unvested RSUs shall immediately be forfeited and
cancelled, and the Participant shall not be entitled to any compensation or
other amount with respect thereto.  Notwithstanding anything to the contrary
herein, upon a termination of the Participant’s Service for Cause, all RSUs,
whether vested or unvested, shall immediately be forfeited and cancelled, and
the Participant shall not be entitled to any compensation or other amount with
respect thereto.

#4818-5941-2800v2

--------------------------------------------------------------------------------

 

Section 3.Settlement. As soon as reasonably practicable following the Vesting
Date, Termination Date, or the occurrence of the Change in Control, as
applicable (and in any event within 10 days following the Vesting Date,
Termination Date, or the occurrence of the Change in Control, as applicable),
any RSUs that become vested and non-forfeitable shall be paid, unless otherwise
determined by the Committee, by the Company delivering to the Participant a
number of Shares equal to the number of RSUs that vested and became
non-forfeitable pursuant to Section 2 hereof.  Notwithstanding the foregoing, if
the Participant is subject to a trading blackout on the Vesting Date,
Termination Date, or the occurrence of the Change in Control, as applicable,
then the applicable RSUs shall instead be settled and paid as soon as reasonably
practicable (and in any event within 10 days) following the date on which the
trading blackout is no longer applicable (but in no event later than March 15th
of the calendar year following the calendar year in which the Vesting Date,
Termination Date, or the occurrence of the Change in Control, as applicable,
occurs).

Section 4.Restrictions on Transfer. No RSUs (nor any interest therein) may be
sold, assigned, alienated, pledged, attached or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any such purported sale, assignment, alienation, pledge,
attachment, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that the designation of a beneficiary shall
not constitute a sale, assignment, alienation, pledge, attachment, transfer or
encumbrance.  Notwithstanding the foregoing, at the discretion of the Committee,
RSUs may be transferred by the Participant solely to the Participant’s spouse,
siblings, parents, children and grandchildren or trusts for the benefit of such
persons or partnerships, corporations, limited liability companies or other
entities owned solely by such persons, including, but not limited to, trusts for
such persons.

Section 5.Investment Representation. The Participant is acquiring the RSUs for
investment purposes only and not with a view to, or in connection with, the
public distribution thereof in violation of the Securities Act of 1933, as
amended (the “Securities Act”). No Shares shall be acquired unless and until the
Company and/or the Participant shall have complied with all applicable federal
or state registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction, unless
the Committee has received evidence satisfactory to it that the Participant may
acquire such shares pursuant to an exemption from registration under the
applicable securities laws.  The Participant understands and agrees that none of
the RSUs may be offered, sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of except in compliance with this Agreement and the
Securities Act pursuant to an effective registration statement or applicable
exemption from the registration requirements of the Securities Act and
applicable state securities or “blue sky” laws.   Notwithstanding anything
herein to the contrary, the Company shall have no obligation to deliver any
Shares hereunder or make any other distribution of benefits under hereunder
unless such delivery or distribution would comply with all applicable laws
(including, without limitation, the Securities Act), and the applicable
requirements of any securities exchange or similar entity.

Section 6.Adjustments. The Award granted hereunder shall be subject to the
adjustment as provided in Section 4(b) of the Plan.

2

--------------------------------------------------------------------------------

 

Section 7.No Right of Continued Service. Nothing in the Plan or this Agreement
shall confer upon the Participant any right to continued Service.

Section 8.Tax Withholding. This Agreement and the Award shall be subject to tax
and/or other withholding in accordance with Section 16(e) of the Plan.

Section 9.No Rights as a Stockholder; Dividends. The Participant shall not have
any privileges of a stockholder of the Company with respect to any RSUs,
including without limitation any right to vote any Shares underlying such RSUs
or to receive dividends or other distributions in respect thereof, unless and
until Shares underlying the RSUs are delivered to the Participant in accordance
with Section 3 hereof.  Notwithstanding the foregoing, any dividends payable
with respect to the RSUs underlying the Award during the Period from the Grant
Date through the date the applicable RSUs are settled in accordance with
Section 3 hereof will accumulate in cash and be payable to the Participant on a
deferred basis, but only to the extent that the Award vests in accordance with
Section 2 hereof.  In no event shall the Participant be entitled to any payments
relating to dividends paid after the earlier to occur of the settlement or
forfeiture of the applicable RSUs underlying the Award and, for the avoidance of
doubt, all accumulated dividends shall be forfeited immediately upon the
forfeiture or cancellation of the Award or applicable portion thereof.

Section 10.Clawback. The Award will be subject to recoupment in accordance with
any existing clawback policy or clawback policy that the Company is required to
adopt pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law.  In addition, the Board may impose such other clawback,
recovery or recoupment provisions as the Board determines necessary or
appropriate, including but not limited to a reacquisition right in respect of
previously acquired Shares or other cash or property upon the occurrence of
Cause.  The implementation of any clawback policy will not be deemed a
triggering event for purposes of any definition of “good reason” for resignation
or “constructive termination.”

Section 11.Amendment and Termination. Subject to the terms of the Plan, any
amendment to this Agreement shall be in writing and signed by the parties
hereto.  Notwithstanding the immediately-preceding sentence, subject to the
terms of the Plan, the Committee may waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate, this
Agreement and/or the Award; provided that, subject to the terms of the Plan, any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially impair the rights of the Participant or any
holder or beneficiary of the Award shall not be effective without the written
consent of the Participant, holder or beneficiary.

Section 12.Construction. The Award granted hereunder is granted by the Company
pursuant to the Plan and is in all respects subject to the terms and conditions
of the Plan.  The Participant hereby acknowledges that a copy of the Plan has
been delivered to the Participant and accepts the Award hereunder subject to all
terms and provisions of the Plan, which are incorporated herein by
reference.  In the event of a conflict or ambiguity between any term or
provision contained herein and a term or provision of the Plan, the Plan will
govern and prevail.  The construction of and decisions under the Plan and this
Agreement are vested in the Committee, whose determinations shall be final,
conclusive and binding upon the Participant.

3

--------------------------------------------------------------------------------

 

Section 13.Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Nevada, without giving effect to the
choice of law principles thereof.

Section 14.Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Section 15.Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

Section 16.Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof.

[SIGNATURES ON FOLLOWING PAGE]

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

ELDORADO RESORTS, INC.

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

PARTICIPANT

 

 

Participant’s Signature

Date

 

 

Name:

 

 

 

Address:

 

 

5